Citation Nr: 0212098	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1968.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from February 2000 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Denver, Colorado. 

In the course of his appeal, in June 2002, the veteran 
testified before the Board at the RO.  A transcript of that 
hearing is contained in the claims folder.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in-service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2001); 66 Fed.Reg. 45602 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
PTSD.  He is currently service connected for an anxiety 
disorder, not otherwise specified.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. § 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  Id; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, effective November 9, 
2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In a December 1999 statement, the veteran informed that he 
had not received private treatment for PTSD.  He stated that 
he was treated at Ft. Lyons Mental Health Clinic, in Pueblo, 
Colorado, and at the Denver VA Medical Center (VAMC).  
Medical records from these facilities were requested and 
added to the claims folder.  The RO sent the veteran a letter 
in June 2001 informing him of the responsibilities of VA and 
the veteran in the development of his claims, and of the 
assistance that VA would provide him in obtaining evidence 
supporting his claims.  The veteran was then informed of 
evidence including medical evidence contained in the claims 
folder, and asked to provide evidence or information 
supportive of his claims, including information regarding 
additional treatment received, so that such records could be 
obtained.  The veteran did not reply to this request.  

VA examinations were conducted in June 2001, including a 
psychiatric evaluation to ascertain the nature and etiology 
of any current psychiatric disorder.  In a December 2001 
supplemental statement of the case and an associated December 
2001 RO rating decision, the veteran was informed of medical 
evidence of record including that supportive of his claim, 
and he was informed of applicable VA law and why the RO was 
denying his claim of entitlement to service connection for 
PTSD.  The RO specifically informed the veteran that his 
claim needed evidence of "a confirmed diagnosis of PTSD" - 
to support a grant of service connection.  The veteran was 
also afforded a hearing before the Board in June 2002, 
allowing him yet an additional opportunity to address his 
claim.  

Service medical records have been obtained, and the record, 
taken as a whole, presents no reasonable possibility that 
additional evidence may be obtained which would contain a 
record of a clear diagnosis of PTSD.  The Board finds further 
that the development effectuated by VA in the course of the 
appeal complies with applicable VCAA requirements for notice 
and assistance to the veteran in the development of his 
claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was specifically notified in June 2001, 
that ultimately it was his responsibility to support his 
claim with appropriate evidence.  He has not identified any 
other evidence that is not now of record, and the Board 
cannot magically conjure up any other such evidence.  Thus, 
in the absence of the veteran identifying additional evidence 
that is not currently of record, the Board finds that 
providing further notice of what the veteran has already been 
informed of would be an inappropriate expenditure of already 
scarce resources.  The duty to notify under VCAA clearly has 
been fulfilled.

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  In claims of entitlement to 
service connection for PTSD this burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, credible 
supporting evidence of a claimed inservice stressor event, 
and medical evidence of a nexus between the corroborated 
inservice stressor and the current PTSD disability.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Claims of entitlement to service connection require that due 
consideration be given to the places, types, and 
circumstances of service, as indicated by a veteran's service 
records, the official history of each organization in which 
he served, military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).  In this 
case, the veteran does not allege that he engaged in combat 
with the enemy, and there is no combat-related basis for his 
claim for PTSD.  See 38 U.S.C.A. § 1154(b) (West 1991).

It is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).

The Board "must assess the credibility and probative value 
of evidence," and may favor one medical opinion over another 
provided that it offers an adequate statement of reasons or 
bases.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board 
may assign very limited, if any, probative value, to a 
medical opinion without any supporting rationale.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In written statements submitted in November 1999 and April 
2000, and in testimony before the Board in June 2002, the 
veteran has alleged that stressors in service consisted of 
harassment by boot camp personnel, being yelled at when he 
fell and fractured his ankle, continuing to be yelled at 
during weekly visits by service personnel while recuperating 
in a hospital, being unnecessarily confined to a hospital 
bed, hearing narratives of wartime dangers in Vietnam by 
soldiers who were injured during the war and were being 
hospitalized at the same facility, fearing being sent to 
Vietnam and being killed or injured, suffering the pain and 
difficulty of completing basic training despite his ankle 
fracture, and fearing the consequences of being crippled with 
his ankle fracture.

The veteran's service records reflect that he fractured his 
ankle in basic training in service, and that he was 
hospitalized thereafter.  The veteran, however, only served 
stateside.  He was never stationed in Vietnam.  

In the course of his outpatient treatment at VA facilities, 
one social worker, in outpatient treatment notes dated in 
October 1999, and April, May, June, August and September 
2000, assigned or noted a diagnosis of PTSD.  In contrast, a 
VA psychiatrist, who is a trained physician, upon examining 
the veteran in June 2001, and reviewing the claims folder 
concluded that the veteran did not have experiences in 
service which were life-threatening.  The examiner did not 
diagnose PTSD, but rather concluded that the veteran had an 
anxiety disorder, not otherwise specified, secondary to in 
service treatment following his right ankle fracture.

In reviewing the social worker's findings, the Board notes 
that the treatment records do not provide an adequate medical 
basis explaining the diagnosis.   In an October 1999 note the 
social worker reported that the veteran had a very difficult 
time in service following his ankle fracture, and that he had 
anger and guilt regarding loss of American lives in Vietnam.  
In February 2000 the same social worker diagnosed major 
depression, not PTSD.  The social worker further recorded 
that during his hospitalization for his fractured ankle in 
service, the veteran had responded to narratives told by 
Marines returning from Vietnam with horror and he feared 
being sent to Vietnam.
 
In contrast, in November 1999, a different social worker 
conducted a thorough intake evaluation of the veteran.  The 
history of an ankle fracture, and difficulties during a 
hospitalization in service following that fracture were 
noted.  The social worker further noted that the veteran was 
conflicted between relief over not having gone to Vietnam, 
having been able to complete his service stateside, and 
having guilt about fellow Marines he knew who went to 
Vietnam, including one who was killed.  The social worker, 
however, did not diagnose PTSD, but rather diagnosed major 
depression. 

In further contrast, in June 2001, the VA psychiatrist 
specifically considered the criteria for PTSD delineated in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), and found 
that the veteran did not meet these standards.  The social 
worker who diagnosed PTSD in her outpatient treatment notes 
made no such reference.  Hence, the Board finds that greater 
weight must be accorded to the VA psychiatrist's June 2001 
evaluation.  As that examiner concluded that the veteran 
suffered from an anxiety disorder, and as that examiner did 
not diagnose PTSD, the Board finds that the appellant does 
not have a clear diagnosis of PTSD upon which a grant of 
service connection may be assigned.  

Accordingly, service connection for PTSD is denied.

In reaching this decision the Board acknowledges that the 
claims folder contains multiple written statements by the 
veteran, his brother, and a cousin, to the effect that the 
appellant suffered in service and post service due to 
mistreatment following his ankle fracture.  Such statements, 
however, as lay statements, do not constitute medical 
evidence that the veteran has PTSD due to inservice 
stressors.  Medical evidence - not lay evidence - is required 
to establish medical causation or medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski,  2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

